               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION
_________________________________________________________________

JAMES LOVE,                      )
                                 )
     Plaintiff,                  )
                                 )
v.
                                 )     No. 17-1204-TMP
NANCY A. BERRYHILL, ACTING       )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
     Defendant.                  )
________________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
_________________________________________________________________

        Before the court is plaintiff James Love’s appeal from a final

decision of the Commissioner of Social Security (“Commissioner”)

denying his application for disability insurance benefits and

Supplemental Security Income (“SSI”) under Titles II and XVI of the

Social Security Act (“Act”), 42 U.S.C. §§ 401-434, 1381-1385.        (ECF

No. 1.)      The parties have consented to the jurisdiction of the

United States magistrate judge pursuant to 28 U.S.C. § 636(c).

(ECF No. 11.)       For the following reasons, the Commissioner’s

decision is affirmed.

                         I.      FINDINGS OF FACT

     Love applied for disability insurance benefits and SSI on

November 12, 2014, with an alleged onset date of September 17,

2014.     (R. 185-88; 189-96.)    The claims were denied initially and

on reconsideration.     (R. 80-101; 126-27.)        At Love’s request, an

Administrative Law Judge (“ALJ”) held a hearing and issued a
written decision.        (R. 16-34.)     In his written decision, the ALJ

first found that Love had not engaged in substantial gainful

activity since the alleged onset date.          (R. 22.)   Second, the ALJ

determined    that    Love   had   the    following   severe   impairments:

ulcerative colitis/Crohn’s disease; chronic obstructive pulmonary

disease (“COPD”); and degenerative disc disease of the lumbar

spine.     (R. 22.)   Third, the ALJ determined Love did not have an

impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1.             (R. 22.)      Fourth, the ALJ

determined that Love retained the residual functional capacity

(“RFC”) to:

     perform light work as defined in 20 CFR 404.1567(b) and
     416.967(b) except he is limited to occasional stooping,
     occasional climbing of ladders, ropes, and scaffolds,
     frequent climbing of ramps and stairs, frequent kneeling,
     frequent crouching, and frequent crawling. He must avoid
     concentrated exposure to dusts, fumes, odors, gases, or
     poor ventilation. He must avoid concentrated exposure to
     extreme heat and humidity.     He needs easy access to
     bathroom facilities.

(R. 23.)    The ALJ therefore determined that Love could not perform

any past relevant work.         (R. 28.)     Finally, the ALJ determined

that, considering Love’s age, education, work experience, and RFC,

jobs existed in significant numbers in the national economy which

he could perform.     (R. 29.)     Thus, the ALJ found that Love was not

disabled.     (R. 30.)    The Social Security Administration’s (“SSA”)

Appeals Council denied Love’s request for review, making the ALJ’s

                                       -2-
decision the final decision of the Commissioner.              (R. 1.)

       Love filed the instant action on November 1, 2017, seeking

reversal or remand of the Commissioner’s decision.               (ECF No. 1.)

Love   argues   that    the   ALJ’s   RFC   finding   is   not   supported   by

substantial evidence.           (ECF No. 17 at 8.)         Specifically, Love

argues that he was disabled because he was diagnosed, on 23

occasions, with active colitis/Crohn’s disease, active lumbalgia,

and active COPD.       (Id. at 9.)    Love also argues that the opinions

of Dr. Gary McBride and Dr. David Larsen were entitled to greater

weight and that the non-examining state agency review doctors’

opinions were entitled to no weight.             (Id. at 10.)        Love thus

asserts that the ALJ erred in determining his RFC and requests that

this matter be remanded for a new hearing.            (Id. at 11.)

                          II.    CONCLUSIONS OF LAW

A.     Standard of Review

       Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.               “The court shall have

power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”          42 U.S.C. § 405(g).       Judicial review of

the    Commissioner’s    decision     is    limited   to   whether   there   is

substantial evidence to support the decision and whether the

                                      -3-
Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,    486    F.3d     234,    241     (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than   a    preponderance,       and    is   “such       relevant    evidence      as   a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether      substantial       evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial      evidence    is     found     to   support    the

Commissioner’s        decision,     however,      the    court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”              Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).               Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.           Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).          Rather, the Commissioner, not the court, is

                                          -4-
charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful     activity     by   reason    of   any    medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”                 42 U.S.C. §

423(d)(1).    Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work. For purposes
     of the preceding sentence (with respect to any
     individual), “work which exists in the national economy”
     means work which exists in significant numbers either in
     the region where such individual lives or in several
     regions of the country.

Under   the   Act,   the   claimant    bears   the    ultimate    burden   of

establishing an entitlement to benefits.        Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).          The initial burden is

                                      -5-
on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner    to   demonstrate    the    existence     of    available

employment     compatible     with   the    claimant’s     disability       and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

       Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                First, the

claimant must not be engaged in substantial gainful activity.               See

20 C.F.R. §§ 404.1520(b) & 416.920(b).           Second, a finding must be

made that the claimant suffers from a severe impairment.              20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).          In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security    Regulations.    See   20    C.F.R.   §§    404.1520(d),

404.1525, 404.1526.      If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.                On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

                                     -6-
to any past relevant work.           See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).    If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers   in     the       national    economy.        See   20      C.F.R.    §§

404.1520(a)(4)(v),         404.1520(g)(1),     416.960(c)(1)-(2).       Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.               20 C.F.R. §

404.1520(a)(4).

C.    Whether the RFC Determination was Supported by Substantial
      Evidence

      “[RFC]   is    defined    as    ‘the   maximum   degree   to   which    the

individual retains the capacity for sustained performance of the

physical-mental requirements of jobs.’”            Mokbel-Aljahmi v. Comm’r

of Soc. Sec., 732 F. App’x 395, 399 (6th Cir. 2018) (quoting 20

C.F.R. Pt. 404, Subpt. P, App. 2, § 200.00(c)).              “‘In formulating

[an RFC], the ALJ evaluates all relevant medical and other evidence

and considers what weight to assign to treating, consultative, and

examining physicians’ opinions.’”            Id. (quoting Eslinger v. Comm’r

of Soc. Sec., 476 F. App’x 618, 621 (6th Cir. 2012)); see also 20

C.F.R. § 404.1545(a)(3).        In making this determination, the ALJ may

consider both objective medical evidence of a severe medical

condition,     and   the    credibility of      the    claimant’s    subjective
                                     -7-
complaints.     See Steagall v. Comm’r of Soc. Sec., 596 F. App’x 377,

381 (6th Cir. 2015); Schmiedebusch v. Comm’r of Soc. Sec., 536 F.

App’x 637, 649 (6th Cir. 2013).

     First, Love argues that the ALJ erred in determining his RFC

because the record evidence establishes several disabling-level

conditions.      (ECF NO. 17 at 9.)        In connection with this argument,

Love asserts that the ALJ improperly characterized treatment notes

from these examinations as “normal” and improperly evaluated Love’s

testimony     regarding     his    symptoms.      (Id.     at   11.)     However,

substantial evidence supports the ALJ’s determination.                 See Mokbel-

Aljahmi, 732 F. App’x at 399.         The ALJ observed that, despite being

diagnosed    with    the   above-identified      conditions,      Love’s   actual

treatment notes did not reveal complaints or treatment consistent

with disability.       (R. 24-25.)     While Love raised gastrointestinal

complaints as early as 2013 and otherwise complained of abdominal

problems, the treatment notes from various doctors, specifically

Dr. Larsen, showed improvement.             Aside from the gastrointestinal

issues,   the    ALJ   observed     that    Love’s   treatment     records   were

essentially normal with respect to strength, gait, range of motion,

and tenderness.        Accordingly, substantial evidence in the record

supports the ALJ’s conclusion and this court need not consider

whether the record could support a decision the other way. See

Barker, 40 F.3d at 794.           To the extent Love challenges the ALJ’s

assessment      of   his   credibility,      substantial    evidence     likewise

                                       -8-
supports that determination and the ALJ was not required to accept

such complaints where they were not corroborated by objective

medical records or treatment notes.              See Perry v. Comm’r of Soc.

Sec., 734 F. App’x 335, 340-41 (6th Cir. 2018).

     Next, Love argues that Dr. Larsen’s opinion should have been

afforded controlling weight.            (ECF No. 17 at 10.)             A treating

physician’s opinion is due controlling weight if it is “well-

supported by medically acceptable clinic and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence     in    [the    claimant’s]       case   record.”       20     C.F.R.   §

404.1527(c)(2); Turk v. Comm’r of Soc. Sec., 647 F. App’x 638, 640

(6th Cir. 2016).     “Where an ALJ does not give controlling weight to

a treating source opinion, it weighs that opinion in light of the

regulations, using the factors in 20 C.F.R. § 404.1527(c)(2)-(6).”

Perry, 734 F. App’x at 339.          “This does not require an ‘exhaustive,

step-by-step analysis,’ but merely ‘good reasons’ for the ALJ’s

weighing of the opinion.”       Id. (quoting Biestek v. Comm’r of Soc.

Sec., 880 F.3d 778, 785 (6th Cir. 2017)).               “These reasons must be

‘supported    by   the    evidence    in   the   case    record,    and    must    be

sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.’”              Dugan v. Comm’r of Soc.

Sec., 742 F. App’x 897, 902-03 (6th Cir. 2018) (quoting Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013)); see also

                                       -9-
SSR 96–2p, 1996 WL 374188, at *5 (July 2, 1996)). “A failure to

follow the procedural requirement of identifying the reasons for

discounting the opinions and for explaining precisely how those

reasons affected the weight accorded the opinions denotes a lack of

substantial evidence, even where the conclusion of the ALJ may be

justified based upon the record.”             Id. at 903 (internal quotations

omitted).

       Here, the ALJ considered Dr. Larsen’s opinion and assigned it

little weight.      (R. 25-27.)       In his assessment, the ALJ noted that

Love began treatment with Dr. Larsen in 2016 and visited him

multiple times.      See Dugan, 742 F. App’x at 903 (citing Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (noting that

ALJ should consider length of the treatment relationship and

frequency of examination in assessing weight to assign treating

physician’s    opinion).        The    ALJ   also   noted   that   Dr.    Larsen’s

statements regarding Love’s restrictions and clinical diagnoses

were    inconsistent   with     his    own   treatment     notes   and    with   the

totality of the record.         See id. (stating ALJ should also consider

supportability of the opinion).              Specifically, Dr. Larsen noted

that    Love   appeared    to    have     normal    functioning      in    several

capacities,    including      strength,        abdominal    tenderness,      gait,

respiratory functioning, range of motion, and joint and muscle

pain.    (R. 26.)    And the ALJ noted that these findings conflicted

with other examinations conducted by Dr. Ken Berry, who, in the

                                       -10-
course of his original treatment of Love diagnosed ulcerative

colitis, prescribed him various medications, and routinely noted

that   Love   was   “well-nourished,”      not   in   acute   distress,    and

otherwise     demonstrated   a   normal    gait,   stable     and   functional

standing and walking, normal muscle strength, no nerve deficits,

and no sensation abnormalities.           See Dugan, 742 F. App’x at 903

(stating ALJ should consider the consistency of the opinion with

the record as a whole).      The ALJ therefore identified the reasons

for discounting Dr. Larsen’s opinion and explained how those

reasons affected the weight accorded his opinion.               See id.    The

ALJ’s decision to afford Dr. Larsen’s opinion little weight was

thus supported by substantial evidence.          See Perry, 734 F. App’x at

339.

       Love further argues that the ALJ should have afforded Dr.

McBride’s opinion substantial weight.            (ECF No. 17 at 10.)       Dr.

McBride performed a one-time consultative examination.               (R. 27.)

Accordingly, he is properly characterized as a “nontreating source”

who has “examined the claimant but does not have, or did not have,

an ongoing treatment relationship with [the claimant].”              Smith v.

Comm’r of Soc. Sec., 482 F.3d 873, 875 (6th Cir. 2007) (internal

quotations omitted).    Nontreating sources are not afforded the same

level of deference as a treating source.           See id.; see also Andres

v. Comm’r of Soc. Sec., 733 F. App’x 241, 245 (6th Cir. 2018);

Norris v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir.

                                   -11-
2012).       Even so, “as between an examining source and a non-

examining source, the examining source will be given more weight.”

Staymate v. Comm’r of Soc. Sec., 681 F. App’x 462, 467 (6th Cir.

2017) (citing 20 C.F.R. § 404.1527(c)(1)).                        “In addition to this

examining     relationship,           the   ALJ    may    consider      ‘specialization,

consistency, [ ] supportability, ... [and] [o]ther factors which

tend   to    support       or    contradict       the    opinion.’”        Id.    (quoting

Gayheart, 710 F.3d at 376); see also 20 C.F.R. § 404.1527(c)(2)–

(6).

       The    ALJ     properly         considered         Dr.     McBride’s      opinion.

Specifically,        the        ALJ   noted    the       extent    of    the     examining

relationship – a one-time, consultative examination.                       (R. 27.)     The

ALJ also noted that this examination includes the only indication

in the record of Love leaning over due to back pain and exhibiting

an   antalgic       gait.         However,    the       ALJ   determined       that   these

abnormalities appeared to be based on Love’s subjective complaints.

Furthermore, these abnormalities were inconsistent with the other

normal findings noted during the examination, including x-rays of

the lumbar spine and other findings noted by Love’s treating

providers.      The ALJ therefore explained his rationale for granting

Dr. McBride’s opinion little weight.                     See Andres, 733 F. App’x at

245; Norris, 461 F. App’x at 439; Staymate, 681 F. App’x at 467.

Substantial evidence thus supports this decision.



                                            -12-
       Finally, Love argues that the state agency review doctors

should have been afforded no weight because their review occurred

before Dr. Larsen’s treatment began, and thus did not have the

benefit of the complete record.         (ECF No. 17 at 10.)          An ALJ may

give more weight to the opinions of examining or consultative

sources   where     the   treating   physician's     opinion    is    not   well-

supported by the objective medical records.               Dyer v. Soc. Sec.

Admin., 568 F. App’x 422, 428 (6th Cir. 2014).           As explained above,

the ALJ here properly considered the treating and consultative

examiners’ opinions and explained his reasons for assigning them

little weight.       Accordingly, he was entitled to rely on the state

agency reviewers.         See id.; see also Rice v. Barnhart, 384 F.3d

363,   370   (7th    Cir.   2004);   Brown    v.   Berryhill,   No.    1:15-cv-

000462017, WL 3674838, at *9 (M.D. Tenn. Aug. 25, 2017); Overholt

v. Astrue, No. 3:07–cv–322, 2008 WL 2645662, at *9 (E.D. Tenn. July

2, 2008).    Furthermore, the ALJ discussed his reasons for relying

on these opinions, specifically because they were consistent with

the generally normal medical examinations over time and accounted

for Love’s subjective complaints.            (R. 27.)   That these reviewers

did not have the benefit of the entire record, notably Dr. Larsen’s

treatment records and assessment, is not grounds for remand.                 The

ALJ was entitled to consider this additional evidence himself,

which he did.       See McGrew v. Comm'r of Soc. Sec., 343 F. App’x 26,

32 (6th Cir. 2009); see also Glasgow v. Comm’r of Soc. Sec., 690 F.

                                     -13-
App’x 385, 387 (6th Cir. 2017); Gerrick v. Comm’r of Soc. Sec., No.

16–2664, 2017 WL 5992235, at *2 (6th Cir. Aug. 14, 2017); Myland v.

Comm’r of Soc. Sec., No. 17–1592, 2017 WL 5632842, at *2 (6th Cir.

Nov. 13, 2017).   Accordingly, substantial evidence supports this

determination as well.

                         III. CONCLUSION

     For these reasons, the Commissioner’s decision is AFFIRMED.

     IT IS SO ORDERED.


                                   s/ Tu M. Pham
                                   TU M. PHAM
                                   United States Magistrate Judge

                                   March 1, 2019
                                   Date




                               -14-
